[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS (#119)
The defendant's motion to dismiss (#119) for lack of subject matter jurisdiction is denied. General Statutes § 52-599 "gives the plaintiff an absolute right to have the representative of a deceased defendant cited in within one year after the defendant's death. . . ." (Internal quotation marks omitted; emphasis added.)Worden v. Francis, 170 Conn. 186, 188, 365 A.2d 1205 (1976). Well within one year of defendant Leonard Conlon's death, the plaintiff filed a motion pursuant to General Statutes § 52-599
and Practice Book § 99 to cite in Jacquelyn Conlon, the executrix of the estate of Leonard Conlon, as a party defendant in this action. That motion was granted by the court, Karazin, J., on June 10, 1996. Therefore, the plaintiff's action survives decedent Conlon's death, and the court has subject matter jurisdiction in the present case.
D'ANDREA, J.